DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. The claim is directed to “a neopenis” which is a portion of the human body and therefore is not patentable subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 – “the implant”, line 1, lacks antecedent basis and it is unclear if “the implant” is referring to “an implantable prosthesis” or “a support” both of which can be considered “an implant”.  
Claim 3 – “the implant”, line 1, lacks antecedent basis and it is unclear if “the implant” is referring to “an implantable prosthesis” or “a support” both of which can be considered “an implant”.
	Claim 4 – “the implant”, line 1, lacks antecedent basis and it is unclear if “the implant” is referring to “an implantable prosthesis” or “a support” both of which can be considered “an implant”.
	Claim 5 – in line 2, “the trans-male person” lacks antecedent basis.
Claim 6 – in line 2, “the trans-male person” lacks antecedent basis.   In line 3, “the implant”, lacks antecedent basis and it is unclear if “the implant” is referring to “an implantable prosthesis” or “a support” both of which can be considered “an implant”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al(2008/0139880, hereinafter Choi).

Claim 1 – Choi teaches an implantable prosthesis -10- capable of being implanted into a neophallus and adapted to provide the neophallus with an erection; and a support -30- configured for attachment to a ramus of a pelvis; wherein the implantable prosthesis in combination with the support are adapted to orient the neopenis in an anatomically natal penis position, in the flaccid state, that is adapted for penetrative intercourse, in the erect state, [0021].

Claim 4 – Choi teaches the support comprises an artificial crus penis recess sized to receive the implant.
Claim 5 – Choi teaches the support -30- comprises an artificial ligament, as labeled in the figure below, configured to be attached to a ramus of the trans-male person, by base -33-.

    PNG
    media_image1.png
    292
    626
    media_image1.png
    Greyscale


Claim 6 – Choi teaches the support -30- comprises an artificial ligament, as labeled above, configured to be attached to a ramus of the trans-male person, by base   -33-, and a crus penis recess -32- coupled with the artificial ligament and sized to receive the implant, as shown in figure 2.
Claim 7 – Choi teaches a means -30- for supporting an implantable prosthesis in a neophallus and orienting the implantable prosthesis in the neophallus in an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi(2008/0139880) in view of Mische(2005/0014993).
Claim 3 – Choi teaches an inflatable implant -10- but does not teach the implant is malleable.
Mische teaches an inflatable penile implant including a malleable element -146-, see figure 12, paragraphs [0055] and [0056].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the inflatable implant of Choi with the malleable element -146- to gain the advantage of reducing the amount of fluid required 
Such a combination would produce predictable results of the implantable device of Choi having a malleable member to reduce the amount of fluid required and to allow the user to shape the device as desired and to have a high expectation of success because the use of space holding malleable member in an inflatable penile prosthesis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent 6,475,137 teaches an inflatable penile prosthesis but does not teach an artificial crus penis recess sized to receive the implant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791